DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the additional rope cavity", “the rope cavity”, “the end of the connection box”, “the assembly with handle”, “the other end of the connection box”, “the rope hole”, “the assembly”, “the part of the rope main body”, “the main body of the rope”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the junction" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sullivan US 2017/0094945.
Regarding claim 1, Sullivan discloses a dog rope leash with a storage function (Sullivan, abstract), comprising: a rope body (14), a handle (30) on one end of the rope body, a clasp (16) on another end of the rope body, and further comprising: a connection box (12) mounted on the handle and / or rope body (Sullivan, Figures 1 and 10), an inside of the connection box has a storage cavity, and a surface of the connection box is connected with a storage cavity access port (40).
Regarding claim 2, Sullivan further discloses the size of the access port is less than that of the storage cavity (Sullivan, Figures 1 and 10).
Regarding claim 4, Sullivan further discloses one end of the rope body is bent into a closed loop to form the handle (Sullivan, Figure 1).
Regarding claim 9, Sullivan further discloses the clasp is provided with a ring (22) for connecting with a main body of the rope, the main body of the rope loops through the ring and is secured by sewing (Sullivan, ¶0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry US 2010/0006576 in view of Craig US 9,737,055.
Regarding claim 1, Berry discloses a dog rope leash with a storage function, comprising: a rope body (26), and further comprising: a connection box (10) mounted on the rope body, an inside of the connection box having a storage cavity (18), and a surface of the connection box is connected with a storage cavity access port (20). Not disclosed are the characteristics of the rope body. Craig discloses a rope body of a dog rope leash comprising a handle (18) on one end of the body and a clasp (20) on another end. It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the leash of Craig for the leash of Berry, as to provide a tether between a user and an animal connected to the rope leash. 
Regarding claim 2, Berry in view of Craig further discloses the size of the access port is less than that of the storage cavity (Berry, Figure 2).
Regarding claim 3, Berry in view of Craig further discloses a protruding part (100) along an edge of the access port toward an outer of the connection box.

    PNG
    media_image1.png
    191
    369
    media_image1.png
    Greyscale

Modified Figure 10 US 2010/0006576


Regarding claim 4, Berry in view of Craig further discloses one end of the rope body is bent into a closed loop to form the handle (Craig, Figure 2B).
Regarding claim 5, Berry in view of Craig further discloses the connection box being comprised of two connecting bodies (Berry, Figure 9), a first cover body (14) is provided with a first enclosing plate (73) protruding (28) toward a second cover body (16), the second cover body is provided with a second enclosing plate with the first enclosing plate flattened into the storage cavity, and the access port is set on the first cover body (Berry, Figure 9).
Regarding claim 8, Berry in view of Craig further discloses the first cover body and the second cover body and can be dismantled and connected together by fasteners (Berry, Figure 10).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berry US 2010/0006576 in view of Craig US 9,737,055, as applied to claims 1-6 and 8 above, and in further view of Sullivan US 2017/0094945.
Regarding claim 9, Berry in view of Craig further dislsoes the clasp being provided with a ring (Craig, Figure 2A) wherein the main body rope loops through the ring and is secured. Not disclosed is the ring being secured by sewing. Sullivan teaches a ring secured to a main body of the rope by sewing (Sullivan, ¶0027). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Berry in view of Craig so that the main body rope was secured to the ring by stitching, as to provide a secure attachment between the rope and the clasp. 

Allowable Subject Matter
Claims 6, 7, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642